ORDER
PER CURIAM:
Defendant was convicted of the crimes of assault in the second degree and robbery in the district court of Cascade County,, Montana, and following his sentencing appealed his convictions.. Defendant was represented by court appointed counsel at all stages of the proceedings and upon this appeal.
This Court has reviewed the record, including all transcripts, and documents appearing in the court file and we discern no reversible error. Defendant had a fair trial and was well represented at all times.
For these reasons the judgment is affirmed.